Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 6, the term “removal of an unnecessary installed package from an operating system disk file” is not clear. 
Paragraph 19 of the specification mentions “In one or more embodiments, if the virtual appliance needs to be modified in any way after a user deploys the virtual appliance, an initialization file (e.g., a script) may be included in the product package ( e.g., added to the operating system file) to be executed once the operating system boots. Such modifications may include, for example, the removal of portions of the installed operating system that are not necessary for the execution of the application of the virtual appliance”. It is still not clear if that is what this part of claim 6 is referring to.
 It refers to packages being removed (from operating system disk file), but the examiner does not find support for this in the specification. What is mentioned earlier in paragraph 19 is also instructive. It mentions “for a given operating system with various modifications, such an operating system is created once, and then provided to each entity creating a virtual appliance requiring that particular operating system”. 
This seems to suggest that the operating system is only created once and perhaps only modifications to it are sent (with the operating system disk file). The claim language is not clear about the intent and scope of what is removed from the operating system disk file.
Claims 13 and 19 have the same problem and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1).

 A method for generating virtual appliance products, the method comprising: 
obtaining an operating system virtual disk file; (Arcese Fig Block 115 (Base OS virtual disk) and [0016] A host environment 125 can also include a guest operating system preparation site 130 with virtual disks, such as a base operating system virtual disk 115 and a product virtual disk 120 (as illustrated)).
generating a virtual appliance file comprising the configuration file, the operating system virtual disk file, and the product-specific disk file; (Arcese [0017] A new software component is installed on the virtual management server 110 that is referred to herein as a virtual disk activation manager (VDAM) 135. The virtual disk activation manager 135 is provided to create, in a file repository 145, all the necessary files 150 to create a final image [virtual appliance file] of the virtual appliance that will be distributed to the customer. These files comprise a virtual machine image that will be used to create a base operating system virtual disk of the virtual appliance. Particularly, the files will he used to create a self-activating virtual disk (SAVD) containing the application. For the first creation, the virtual image will contain a virtual disk for the virtual machine base operating system and a SAVD for the application).
distributing the virtual appliance file to a user. (Arcese [0002] Aspects of the present invention relate generally to the installation and upgrade of software distributed as virtual appliances, and more particularly, to the automatic activation of virtual disks containing virtual appliances. [0017] he virtual disk activation manager 135 is provided to create, in a file repository 145, all the necessary files 150 to create a final image of 

            Arcese does not teach creating a configuration file to include a first reference to the operating system virtual disk file and a second reference to a product-specific disk file.
           However, Lent teaches creating a configuration file to include a first reference to the operating system virtual disk file and a second reference to a product-specific disk file; (Lent [0095] The VM data 315 for a VM may comprise a set of one or more VM files that describes hardware and/or software resources used by the VM.  For example, the set of VM files may comprise a VM configuration file specifying various components that the VM uses, such as an operating system, network adaptor, IP address, hard disks, etc. The set of VM files may also comprise one or more virtual hard disk (VHD) files specifying virtual hard disks that the VM uses (e.g., C, E, F drives)).

        In the combination, the file in Lent would become part of Fig 1, Block 130 (Guest OS preparation site) of Arcese.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lent with the system of Arcese to create a configuration file. One having ordinary skill in the art would have been motivated to  (Lent paragraph 02)

As to claims 8 and 15, they are rejected based on the same reason as claim 1.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Powell (US 2011/0010714 Al).

As per claim 2, Arcese and Lent do not teach the operating system virtual disk file comprises a hardened version of an operating system of the operating system virtual disk file.
However, Powell teaches the operating system virtual disk file comprises a hardened version of an operating system of the operating system virtual disk file. (Powell [0039] For example, hardening a scoped, specialized operating system can be simpler and more robust than a general purpose operating system where other drivers and applications can be loaded.  By virtue of isolation from open APIs or application platforms, a media partition can offer a more simplified, potentially measurable and secure environment for content owners, giving greater confidence that the media cannot be easily compromised).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Powell with the system of Arcese and  

As to claim 9, it is rejected based on the same reason as claim 2.

Claims 3,10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Powell (US 2011/0010714 Al) and Gorman (US 2006/0010485 A1).

As per claim 3, Arcese and Lent and Powell do not teach the hardened version of the operating system comprises the operating system, an operating system update, and a compliance file.
However, Gorman teaches the hardened version of the operating system comprises the operating system, an operating system update, and a compliance file. (Gorman [0054] If the computer is a client in step 14, then control is sent to a step 15 where it is determined whether the computer has updated software.  If the computer does not have updated software, then control is sent to a step 18 where the computer is prompted to update its software by the install web site. In step 18, the security software and/or operating system software can be updated to make the computer security compliant.  In some examples, the step of updating the software can include installing a software patch or a software program [compliance file] on the computer).

  (Gorman paragraph 03)

As per claim 16, Arcese and Lent do not teach the operating system virtual disk file comprises a hardened version of an operating system of the operating system virtual disk file.
However, Powell teaches the operating system virtual disk file comprises a hardened version of an operating system of the operating system virtual disk file, (Powell [0039] For example, hardening a scoped, specialized operating system can be simpler and more robust than a general purpose operating system where other drivers and applications can be loaded.  By virtue of isolation from open APIs or application platforms, a media partition can offer a more simplified, potentially measurable and secure environment for content owners, giving greater confidence that the media cannot be easily compromised).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Powell with the system of Arcese and Lent to implement a hardened version of an operating system. One having ordinary skill  

Arcese and Lent and Powell do not teach the hardened version of the operating system comprises the operating system, an operating system update, and a compliance file.
However, Gorman teaches the hardened version of the operating system comprises the operating system, an operating system update, and a compliance file. (Gorman [0054] If the computer is a client in step 14, then control is sent to a step 15 where it is determined whether the computer has updated software.  If the computer does not have updated software, then control is sent to a step 18 where the computer is prompted to update its software by the install web site. In step 18, the security software and/or operating system software can be updated to make the computer security compliant.  In some examples, the step of updating the software can include installing a software patch or a software program [compliance file] on the computer)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gorman with the system of Arcese and Lent and Powell to make a hardened version of an operating system compliant. One having ordinary skill in the art would have been motivated to use Gorman into the system of Arcese and Lent and Powell for the purpose of providing security to a network of computers.  (Gorman paragraph 03)

.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Pearson (US 2018/0113730 A1)

As per claim 4, Arcese and Lent do not teach wherein the user executes the virtual appliance file to obtain a deployed virtual appliance.
However, Pearson teaches the user executes the virtual appliance file to obtain a deployed virtual appliance. (Pearson [0019] The VM images 118 may be provided to cloud cage deployment service 128, along with a role-to-VM image mapping that maps the VM image 118 to the particular role corresponding to the service that it will execute.  The VM measurements 120 can be provided to cloud cage key service 130, along with a measurement-to-role mapping that maps the particular measurement of the VM image 118 to the role as well.  In addition, a particular trusted execution environment 124-126 that is being used to execute one of the VM images 118 may send cloud cage key service 130 a trusted execution environment identifier that identifies the particular trusted execution environment that will be deploying the VM image 118 represented by the VM image measurement 120).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Pearson with the system of Arcese and Lent to executing a user appliance file. One having ordinary skill in the art would have  (Pearson paragraph 03)

As to claims 11 and 17, they are rejected based on the same reason as claim 4.

Claims 5,7,12,14,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Shimada (US 2012/0159232 A1)

            As per claim 5, Arcese and Lent do not teach modifying the configuration file to include a third reference to a data disk file related to the product-specific disk file.
          However, Shimada teaches modifying the configuration file to include a third reference to a data disk file related to the product-specific disk file. (Shimada [0159] When the virtual machine image 118 is executed, a virtual machine image generator 1112 in the virtual machine monitor 110 first reserves a virtual memory area for the virtual machine in a memory 224 of the virtual machine operation server 108, the area being used for the virtual memory 1106 where the OS, programs in the virtual disk 902, and the data referenced by the programs are stored.  At this point, the size of the virtual memory 1106 is determined based on the content of the virtual machine setting definition file 903. and [0301] When the virtual machine monitor 1601 executes the virtual machine image 2213, the virtual machine image generator 2212 in the virtual 

The examiner does not see this “third reference” being defined in the specification. It will be assumed to be (Fig 2 Block 210 (Data Disk))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shimada with the system of Arcese and Lent to have a third reference to product specific information. One having ordinary skill in the art would have been motivated to use Shimada into the system of Arcese and Lent for the purpose of improving availability of such information processing service is a technology of clustering information apparatuses. (Shimada paragraph 02) 

As per claim 7, Lent teaches creating a second configuration file to include a third reference to the operating system virtual disk file (Lent [0095] The VM data 315 for a VM may comprise a set of one or more VM files that describes hardware and/or software resources used by the VM.  For example, the set of VM files may comprise a VM configuration file specifying various components that the VM uses, such as an operating system, network adaptor, IP address, hard disks, etc. The set of VM files may also comprise one or more virtual hard disk (VHD) files specifying virtual hard disks that the VM uses (e.g., C, E, F drives)
 generating a second virtual appliance file comprising the second configuration file, the operating system virtual disk file, and the second product-specific disk file; (Arcese [0017] A new software component is installed on the virtual management server 110 that is referred to herein as a virtual disk activation manager (VDAM) 135. The virtual disk activation manager 135 is provided to create, in a file repository 145, all the necessary files 150 to create a final image [virtual appliance file] of the virtual appliance that will be distributed to the customer. These files comprise a virtual machine image that will be used to create a base operating system virtual disk of the virtual appliance. Particularly, the files will he used to create a self-activating virtual disk (SAVD) containing the application. For the first creation, the virtual image will contain a virtual disk for the virtual machine base operating system and a SAVD for the application).
distributing the second virtual appliance file to a second user. (Arcese [0002] Aspects of the present invention relate generally to the installation and upgrade of software distributed as virtual appliances, and more particularly, to the automatic activation of virtual disks containing virtual appliances. [0017] he virtual disk activation manager 135 is provided to create, in a file repository 145, all the necessary files 150 to create a final image of the virtual appliance that will be distributed to the customer. and [0034] The just created SAVD product disk can be part of the initial delivery of the virtual appliance image 150 or the SAVD product disk can be created when a new version of the product is distributed to the customers.)
Arcese and Lent do not teach a fourth reference to a second product-specific disk file 
 a fourth reference to a second product-specific disk file (Shimada [0159] When the virtual machine image 118 is executed, a virtual machine image generator 1112 in the virtual machine monitor 110 first reserves a virtual memory area for the virtual machine in a memory 224 of the virtual machine operation server 108, the area being used for the virtual memory 1106 where the OS, programs in the virtual disk 902, and the data referenced by the programs are stored.  At this point, the size of the virtual memory 1106 is determined based on the content of the virtual machine setting definition file 903. and [0301] When the virtual machine monitor 1601 executes the virtual machine image 2213, the virtual machine image generator 2212 in the virtual machine monitor 1601 first reserves an area on the memory 1324 for a virtual memory 2206 where the OS and programs in the virtual disk 2214 and the data referenced by the programs are stored.  In this case, the size of the virtual memory 2206 is determined according to the content of the virtual machine setting definition file 2215);

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shimada with the system of Arcese and Lent to have a reference to product specific information. One having ordinary skill in the art would have been motivated to use Shimada into the system of Arcese and Lent for the purpose of improving availability of such information processing service is a technology of clustering information apparatuses. (Shimada paragraph 02). 

As to claims 12 and 18, they are rejected based on the same reason as claim 5.
.

Claims 6,13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Seliger (US 2007/0300220 A1)

 As per claim 6, Arcese and Lent do not teach before distributing the virtual appliance file, modifying the configuration file to cause removal of an unnecessary installed package from an operating system disk file to be included in a virtual appliance deployed using the virtual appliance file.
However, Seliger teaches before distributing the virtual appliance file, modifying the configuration file to cause removal of an unnecessary installed package from an operating system disk file to be included in a virtual appliance deployed using the virtual appliance file. (Seliger [0101] To reduce the size of the virtual machine image file, the image preparation tool adjusts the size of the VM operating system's page file, it deletes temporary and other unnecessary files and it reduces the size of the VM disk).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Seliger with the system of Arcese and Lent to remove unnecessary files. One having ordinary skill in the art would have been motivated to use Seliger into the system of Arcese and Lent for the purpose of using  

As to claims 13 and 19, they are rejected based on the same reason as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9830177 B1 – discloses a method, system and computer readable media for deploying a virtual appliance are provided.  The method includes receiving values of input parameters of a configuration file of a virtual appliance.  The method includes for one of the values, determining, prior to activating the virtual appliance, whether the one of the values is in compliance with a configuration of one or more appliances.  The method includes deploying the virtual appliance into the one or more appliances.  In response to determining that the one of the values is in compliance, the method includes configuring the virtual appliance in accordance with the one of the values, wherein the determining is executed through a processor.
US 20210397468 A1 – discloses An application is provided as a compound virtual appliance having components to be hosted by virtual machines.  Each component includes a set of virtual machine disks.  Partial versions of the components are created by removing from each component each virtual machine disk determined to be a duplicate of a virtual machine disk of another component.  A compact version of the compound virtual appliance is created by packing together the partial versions of the components and a single copy of each virtual machine disk having been determined to 
US 20130297922 A1 – discloses a system and method for efficiently building virtual appliances in a hosted environment is provided.  In particular, a plurality of image archives may be stored in a build database, with each image archive including a file system having a directory structure and a plurality of files installed within the directory structure.  In response to a build request containing an image description, a build engine may create a file system layout defining a directory structure for an image.  The build engine may then copy the file system from one of the image archives to the file system layout of the image, wherein the copied file system may provide a subset of the file system for the image.  The build engine may then build the image, which may include a file system having various files installed within various directories in accordance with the directory structure defined for the image.
US 20150052527 A1 – discloses a method, system and/or computer program product provides a custom virtual appliance.  A description file of a custom virtual appliance is generated based on a user requirement.  A configuration metadata of the custom virtual appliance is acquired from the description file.  A list of candidate virtual appliances is created based on the configuration metadata by using conversion information, wherein the candidate virtual appliances in the list are capable of converting to a configuration that corresponds to the configuration metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196